--------------------------------------------------------------------------------

Exhibit 10
INNOVATOR
CAPITAL




Clean Diesel Technologies Inc.
10 Middle Street, Suite 1100
Bridgeport, CT 06604
United States of America
 

20 November 2009
 

 
Dear Sirs,
 

ENGAGEMENT LETTER




We refer to our various conversations and exchanges of correspondence. You have
explained to us that Clean Diesel Technologies Inc., (“CDTI”), or (the
“Company”) is interested in raising various sums of money in the immediate
future, via equity offerings or equity related offerings (the “Financing”).


It is proposed that Innovator Capital Limited, (“Innovator”) or (“ICL”), using
its best endeavours, will act for the Company and assist it with the raising of
$3,000,000 to $4,000,000 USD (minimum three million dollars, maximum four
million dollars). The Company has engaged Innovator in the past and as a result
Innovator understands the nature of the CDTI’s business, its operational
requirements and strategic goals.


It is also agreed and understood that CDTI is currently assisting the Company in
identifying organizations that may be suitable to the Company’s desire to engage
in merger and acquisition activities. It is proposed that Innovator, using its
best endeavours, will act for the Company and assist it with reaching a
conclusion, as to which transactions, if any, might be in the best interests of
the Company; Innovator will also assist the Company with closing such
transactions, together the (“M&A Service”).


We represent that we are registered with the Financial Services Authority of the
United Kingdom for the purpose of all activities contemplated by this Engagement
Letter, to the extent applicable.


We now have pleasure in setting out below the terms and conditions according to
which Innovator proposes to act for the Company in arranging the Financing and
providing the M&A Service, (the “Engagement”).


The role of Innovator with respect to the Financing will consist inter alia in:


 
1.
Assisting the Company with compiling a list of likely investors including
existing shareholders and their respective appetites for investment;

 
2.
Assisting the Company with the drafting and circulation of the necessary and
sufficient documentation for the completion of the Financing;

 
3.
Assisting the Company with the arrangement of meetings and discussions with
existing shareholders and other potential investors;

 
4.
Assisting the Company with the negotiation of final terms and conditions of any
investment made in the Company’s shares; and

 
5.
Providing any further assistance as may be reasonably required by CDTI in
relation to the Financing, and within the competence of Innovator.



Any additional services required, beyond the scope of the services listed above,
during the period of the Engagement proposed hereby must be agreed in writing
between Innovator and the Company together with the amount of additional
remuneration payable in respect of such additional services. In this event,
Company and Innovator may mutually agree a Supplementary Engagement Letter.
Unless provided otherwise in any Supplementary Engagement Letter, the terms of
this Engagement Letter shall apply to any such additional services provided by
us pursuant to any Supplementary Engagement Letter. There will be no engagement
or retainer fees payable, by the Company to Innovator, associated with the
Financing.

 
 

--------------------------------------------------------------------------------

 

In remuneration for its role in the Financing as set out above and herein, ICL
will receive a placing fee or commission of 5% (five per cent) of all monies
raised in respect of the Financing, (the “Placing Commission”), payable on the
dates the gross proceeds of the Financing are made available to the Company.
This Placing Commission will represent the whole fee due to Innovator, save
those items listed immediately below:


In respect of the Financing, Innovator will receive warrants to acquire shares
of Common Stock of the Company, par $0.01 per share (Common Stock), as part of
its compensation package (the “Financing Warrants”), expiring on the same date
as the Financing Warrants issued and sold to Investors in the Financing, only if
as and when the stockholders of the Company approve such increase in the
authorized, unissued and unreserved Common Shares of the Company as shall be
sufficient to provide Financing Warrants to both the Investors in the Financing
and to Innovator. The Financing Warrant exercise price will be equal to a 10%
(ten per cent) premium to the price per share of the Financing and the number of
warrants will be equal to a value of 15% (fifteen per cent) of the total gross
proceeds received by the Company.
 
The role of Innovator in relation to the M&A Service will consist inter alia of:


1.
Assisting CDTI’s senior management and its representatives to identify third
party M&A prospects (both targets and acquirers);

2.
Working with CDTI’s senior management and its representatives to introduce third
party M&A prospects (both targets and acquirers);

3.
Assisting and accompanying CDTI’s senior management and its representatives to
meetings with the management of the potential M&A prospects;

4.
Assisting CDTI’s senior management, its representatives and its appointed legal
advisors to negotiate and prepare Heads of Terms for any proposed M&A
transaction;

5.
Assisting CDTI’s senior management, its representatives and its appointed legal
advisors to negotiate and prepare drafts of all necessary documents for the
completion of an M&A transaction;

6.
Assisting CDTI’s senior management, its representatives and its appointed legal
advisors to close such M&A transactions;

7.
Providing any and all further assistance as may be reasonably required by CDTI
within the competence of Innovator.

 
In remuneration for its role in the M&A Service, as set out above and herein,
ICL will receive, from the date of signature of this Engagement Letter, a
retainer fee of $10,000 (ten thousand dollars) which fee will be paid, upon
receipt of invoice, monthly in arrears. Innovator will also receive a success
fee on the basis of Transaction Value (as defined below), either in cash or in
ordinary shares of the Company as finally determined by the directors of the
Company and approved as fair and reasonable by the Audit Committee of the
Company, or where Innovator does not wish to receive such shares itself, to
Innovator’s nominee, subject to the Company providing its prior written
approval, which approval will not be unreasonably withheld by the Company, (the
“M&A Success Fee”). The full amount of M&A Retainer Fees paid to ICL may be
deducted from any M&A Success Fee.


In the case of a merger between CDTI and another company the “Transaction Value”
shall be defined to mean the total amount of cash and the fair market value of
all other consideration paid or received (“Fair Value”), through a share
exchange (other than amounts paid into escrow) by or to the Company to or from
the target or its equity holders less the value of the Company itself (the
“Transaction Value”).


In the case of some other transaction such as, but not limited to, the purchase
of a division or products from a third party, the Transaction Value will be the
Fair Value amount or some such value as agreed between ICL and the Company


The Company will pay Innovator in shares or in cash in accordance with the
following:


(i)  5% on the first $10,000,000 (ten million USD) of the Transaction Value;


(ii)  4% on the next $3,000,000 (three million USD) of the Transaction Value;


(iii)  3% on the next $2,000,000 (two million USD) of the Transaction Value; and


(iv)  2% on amounts above $15,000,000 (fifteen million USD) of the Transaction
Value

 
 

--------------------------------------------------------------------------------

 

Where there is any dispute between the Company and Innovator concerning Fair
Value and they are unable to agree the Fair Value within 20 Business Days of the
commencement of discussions (“Business Day” being a day excluding Saturday,
Sunday and public holidays where banks in Connecticut, USA are open for
business), either the Company or  Innovator shall be entitled to initiate
arbitration proceedings as provided below to determine Fair Value.


Innovator will be entitled to reimbursement of all of its ordinary and necessary
out-of-pocket expenses directly incurred in the fulfillment of its mission as
set out above and herein, in particular, but not limited to, travel,
accommodation and telecommunications. Invoices in respect of out-of-pocket
expenses incurred will be submitted to the Company on a regular basis, together
with supporting receipts and documentation, which invoices will be payable upon
receipt. No such out-of-pocket expense in an amount in excess of $1,000 will be
incurred without CDTI’s prior consent in writing given by the President or Chief
Financial Officer of the Company.


All of the above fees will be payable inclusive of VAT where applicable.


For the purposes of managing an orderly and professional approach to investors
in connection with the Financing, CDTI will furnish ICL with an up-to-date
shareholder list accompanied by all relevant and need to know intelligence
concerning said shareholders. CDTI will also provide ICL with a list of
potential investors and past shareholders, previously visited or spoken to by
the company, accompanied by all relevant and need to know intelligence
concerning said entities.


If the above indicated terms and conditions are acceptable to you, we would be
grateful if you would so confirm by signing, dating and returning to us a copy
of this Engagement Letter.


Such signature and return will constitute your exclusive Engagement of Innovator
on the terms and conditions set out above and herein valid for a duration of
three months from the date of your agreement to this proposed Engagement. Such
mandate will be a valid and legally binding obligation on the parties hereto,
enforceable in accordance with its terms.


It is understood and agreed by the parties hereto,


(i) that this Agreement does not, and will not, constitute an undertaking of
whatsoever nature by Innovator to acquire shares of, or otherwise invest in, or
provide financing to CDTI. Only a definitive and regularly constituted agreement
duly entered into by and between CDTI on the one hand, and an investor(s), on
the other will constitute a contractual agreement binding in its terms.


(ii) that Innovator is and will be entitled to rely upon all statements of fact,
and all further written information provided by CDTI and/or its officers or
representatives in the context of this mission. Any material errors or
omissions, or lack of adequacy, in any such statement or written information
will constitute a material breach of contract under the terms and conditions of
this mission and, as such, could give rise to a claim, or claims, for damages by
Innovator.


(iii) that any advice rendered by Innovator is provided solely under the terms
of this Engagement and for the benefit of the Company, and may not be used or
relied on by any other person or for any other purpose, without Innovator’s
prior written consent.


(iv) that in performing its services under this Engagement Letter, Innovator
shall have no power or authority to make representations on behalf of the
Company or to bind or commit the Company to enter into any transaction not
finally approved by its Board of Directors.

 
 

--------------------------------------------------------------------------------

 

(v) that in the Financing, Innovator shall use its best endevours to ensure that
Investors, and such number of Investors, in the United Kingdom shall be such as
shall not require the Company to furnish a statutory prospectus to Investors
under the requirements of the Financial Services and Markets Act 2000 and shall
not be “United States Persons” within the meaning of SEC Regulation S; and, in
the United States, if applicable,  that Investors shall be “Accredited
Investors” within the meaning of SEC Regulation D.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware In the event of a dispute, controversy, or claim arising
out of, relating to, or in connection with this Agreement, or the breach or
validity of this Agreement, the parties will move immediately to Arbitration in
New York, New York administered by the American Arbitration Association (“AAA”)
under the AAA rules of commercial arbitration before a single neutral
arbitrator. Prior to commencement of arbitration the parties shall pursuant to
the AAA rules engage in Mediation.  The arbitration shall be subject in all
respects to Delaware law. The arbitrator shall render the arbitrator’s award in
writing setting forth the basis for the award. Where the issues in arbitration
concern Fair Value, the arbitrator shall be a person with at least ten years
experience in business valuation matters and shall be a Certified Public
Accountant and either an Accredited Business Valuation (“ABV”) professional or a
Certified Valuation Analyst (“CVA”). Prior to rendering an award relating to
Fair Value, the arbitrator shall issue a preliminary draft award setting forth
proposed conclusions as to fair value and a description of the methods utilized
to reach such conclusion. The parties shall have a period of ten (10) business
days to provide to the arbitrator their comments on the preliminary draft award
before the arbitrator shall issue a final award relating to Fair Value, which
final award may vary from the preliminary award. We thank you for the confidence
you have shown in Innovator, and remaining at your disposal, we are,


yours faithfully,


For: Innovator Capital Limited




By 
/s/ Mungo Park
   
Mungo Park, Chairman
 





We hereby agree to the above mentioned, dated this 18th day of November 2009.




For: Clean Diesel Technologies Inc.




By 
/s/ Michael L. Asmussen
   
Michael L. Asmussen, President and CEO
 





By 
/s/ Ann B. Ruple
   
Ann B. Ruple, Vice President and CFO
 

 
 

--------------------------------------------------------------------------------